Proceeding *1456pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Livingston County [Dennis S. Cohen, A.J.], entered September 11, 2012) to review determinations of respondents. The determinations found after a tier II hearing and tier III hearing that petitioner had violated various inmate rules.
It is hereby ordered that the determinations are unanimously confirmed without costs and the petition is dismissed.
Present—Scudder, PJ., Centra, Carni, Sconiers and Martoche, JJ.